
	
		II
		112th CONGRESS
		1st Session
		S. 989
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Moran (for himself
			 and Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to require the exclusion of
		  data of an exceedance or violation of a national ambient air quality standard
		  caused by a prescribed fire in the Flint Hills Region, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flint Hills Preservation
			 Act.
		2.FindingsCongress finds that—
			(1)the Flint Hills Region of Kansas and
			 Oklahoma contains the world’s largest share of the remaining tallgrass prairie,
			 and is the only place in which that habitat occurs in landscape
			 proportions;
			(2)only 4 percent of the presettlement
			 tallgrass prairie in North America survives to this day, and 80 percent of that
			 prairie is located in Kansas;
			(3)the Flint Hills Region is also home to
			 certain declining avian species, such as the greater prairie chicken and
			 Henslow’s sparrow, that cannot continue to exist without large expanses of
			 native tallgrass prairie in an original state;
			(4)the Flint Hills Region is a significant
			 corridor for migrating shorebirds, such as the American golden plover, the
			 buff-breasted sandpiper, and the upland sandpiper;
			(5)beginning in the
			 mid-19th century, cattlemen understood that the richness of the Flint Hills
			 grasses depended on a good spring burn—something they learned from the Native
			 Americans;
			(6)fire still
			 thrives in the Flint Hills because the ranchers, and others using the land,
			 understand that the natural ecosystem depends on fire;
			(7)ranchers,
			 landowners, and conservation groups use prescribed burns to mimic the seasonal
			 fires that have shaped the tallgrass prairie for thousands of years;
			(8)areas not burned
			 for several years develop mature grasses and thicker, thatch-like vegetation, a
			 habitat that is preferred by invasive species;
			(9)the Flint Hills
			 Region is a place in the United States that is an example of the prevailing
			 agricultural system working essentially in tandem with an ancestral native
			 ecosystem, preserving most of the complexity and the dynamic processes that
			 helped shape the area; and
			(10)due to the
			 uniqueness of the Flint Hills tallgrass prairie and the historic manner in
			 which the tallgrass prairie has been managed by fire—
				(A)prescribed burn
			 practices used as of the date of enactment of this Act to manage the Flint
			 Hills tallgrass prairie should be allowed to continue; and
				(B)ambient air data
			 resulting from fires used for that management should be not be included in
			 determinations of compliance with the Clean Air Act (42 U.S.C. 7401 et
			 seq.).
				3.Prescribed
			 firesThe Clean Air Act is
			 amended by inserting after section 329 (42 U.S.C. 7628) the following:
			
				330.Prescribed
				fires in the Flint Hills Region
					(a)DefinitionsIn
				this section:
						(1)Flint Hills
				Region
							(A)In
				generalThe term Flint Hills Region means the band
				of hills located in eastern Kansas and north-central Oklahoma.
							(B)InclusionsThe
				term Flint Hills Region includes—
								(i)Butler, Chase,
				Chautauqua, Clay, Cowley, Dickinson, Elk, Geary, Greenwood, Harvey, Jackson,
				Lyon, Marion, Marshall, Morris, Ottawa, Pottawatomie, Riley, Saline, Shawnee,
				Wabaunsee, Washington, and Woodson Counties in the State of Kansas; and
								(ii)Osage, Tulsa, and
				Washington counties in the State of Oklahoma.
								(2)Prescribed
				fireThe term prescribed fire means a fire that is
				set or managed by a person with the goal of enhancing a fire-dependent
				ecosystem or enhancing the productivity of agricultural grazing land,
				irrespective of the frequency with which the burn occurs.
						(b)Exclusion of
				dataIn determining whether, with respect to a specific air
				pollutant, an exceedance or violation of a national ambient air quality
				standard has occurred, or for any other purpose under this Act, a State and the
				Administrator shall exclude data from a particular air quality monitoring
				location if emissions from 1 or more prescribed fires in the Flint Hills Region
				cause a concentration of the air pollutant at the location to be in excess of
				the standard.
					(c)Specific
				limitationsIf emission data is excluded under subsection (b)
				from a particular air quality monitoring station because of emissions from 1 or
				more prescribed fires in the Flint Hills Region—
						(1)the Administrator
				shall not, as a result of the emissions, find under section 113 that a State
				has failed to enforce, or that a person has violated, a State implementation
				plan (for national primary or secondary ambient air quality standards) under
				section 110; and
						(2)a State shall not, as a result of the
				emissions, find that a person has violated, or bring an enforcement action for
				violation of, a State implementation plan (for national primary or secondary
				ambient air quality standards) under section 110.
						(d)Prohibition
				against smoke management plansThe Administrator shall not
				require, and a State shall not adopt, a smoke management plan under this Act in
				connection with any prescribed fire in the Flint Hills Region.
					(e)Not a stationary
				sourceNo building, structure, facility, or installation may be
				treated as a stationary source under this Act as a result of 1 or more
				prescribed fires in the Flint Hills Region.
					(f)No title V
				permit requiredNo person shall be required to obtain or modify a
				permit under title V in connection with a prescribed fire in the Flint Hills
				Region.
					.
		
